The opinion of the court was delivered by
Dixon, J.
In an ordinary action upon a book account for more than $200, the District Court of the city of Trenton decided that a certain replication to a plea of set-off was demurrable, and ordered that the plaintiffs make a further reply to such plea within ten days. On a rule being entered to this effect, the plaintiffs sued out the present certiorari to review the decision in this court.
The jurisdiction of the District Court is unquestioned.
In such cases the writ of certiorari is in the nature of a writ of error, and cannot be brought until after final judgment. Hinchman v. Cook, Spenc. 271; Hoxsey v. City of Paterson, 10 Vroom 489; Mowery v. City of Camden, 20 Id. 106. The District Court act itself authorizes the writ only with respect to “ the final decision and determination ” of the cause. Rev. Sup., p. 263, § 224.
The writ of certiorari should be dismissed, with costs.